


117 HRES 414 : Directing the Attending Physician to take timely action to provide updated mask wearing guidance applicable to the Hall of the House of Representatives and committee meeting spaces for Members and staff who are vaccinated against Covid-19, consistent with the public guidance released by the Centers for Disease Control and Prevention on May 13, 2021.
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 414
IN THE HOUSE OF REPRESENTATIVES

May 19, 2021
Mr. McCarthy (for himself, Mr. Wenstrup, Mr. Harris, Mr. Burgess, Mr. Joyce of Pennsylvania, Mr. Bucshon, Mr. Murphy of North Carolina, Mr. Ferguson, Mr. Carter of Georgia, Mr. Van Drew, Mr. Jackson, Mr. Babin, Mr. Dunn, Mrs. Miller-Meeks, Mrs. Harshbarger, Mr. Green of Tennessee, Mr. DesJarlais, Mr. Gosar, and Mr. Simpson) submitted the following resolution; which was referred to the Committee on House Administration


May 19, 2021
The Committee on House Administration discharged; considered and laid on the table

RESOLUTION
Directing the Attending Physician to take timely action to provide updated mask wearing guidance applicable to the Hall of the House of Representatives and committee meeting spaces for Members and staff who are vaccinated against Covid-19, consistent with the public guidance released by the Centers for Disease Control and Prevention on May 13, 2021.

 
Whereas the Centers for Disease Control and Prevention issued a guidance on May 13, 2021 stating that Americans who are fully vaccinated against Covid-19 no longer need to wear masks indoors or outdoors in almost all scenarios; Whereas the three widely available vaccines against Covid-19 are highly effective; 
Whereas Dr. Anthony Fauci stated on May 16 that, “It is very unlikely that a vaccinated person, even if there's a breakthrough infection, would transmit it to someone else.”; Whereas those who are fully vaccinated are shown not to carry the viral load necessary to spread the virus, and therefore do not pose a significant risk; 
Whereas those who have not yet received the vaccine pose no real threat to those who have been vaccinated; Whereas there may be Members of the House of Representatives whose personal physician, for various reasons, may recommend that they do not receive the vaccine; 
Whereas those who want to continue wearing a mask or taking other forms of precaution may do so; Whereas Members of the House of Representatives have a responsibility to send a message to the American people that we can trust the safety and efficacy of the available Covid-19 vaccines; 
Whereas the continued House mask mandate sends the erroneous message that the efficacy of the vaccines cannot be trusted; Whereas the continued House mask mandate is not based on the best available science, is contrary to the latest CDC guidance, and is not in line with the protocols in place in the United States Senate and at the White House; and 
Whereas the continued House mask mandate hinders the ability of the House to properly and effectively conduct the people’s business: Now, therefore, be it  That the Attending Physician, in consultation with the Director for the Centers for Disease Control and Prevention, should take timely action to provide updated mask wearing guidance applicable to the Hall of the House of Representatives and committee meeting spaces for Members and staff who are vaccinated against Covid-19, consistent with the public guidance released by the CDC on May 13, 2021. 

